Citation Nr: 1200923	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  For the period from October 1, 2009, to December 6, 2009, entitlement to a rating in excess of 30 percent for osteoarthritis, status-post left knee surgery.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO that, in pertinent part, granted service connection for chronic right knee strain and assigned a 10 percent disability evaluation effective May 4, 2007; and granted service connection for a left knee disability and assigned a 10 percent disability evaluation for osteoarthritis, status-post left knee surgery with residual scar and as 10 percent disabling for instability, both ratings effective May 4, 2007.  The Veteran timely appealed for higher disability ratings.

In March 2009, the RO assigned a 100 percent evaluation for the Veteran's left total knee arthroplasty, effective August 26, 2008; and then decreased the rating to 30 percent, effective October 1, 2009.  

In January 2010, the RO assigned a 100 percent evaluation for the Veteran's revision of left total knee arthroplasty, effective December 7, 2009; and then decreased the rating to 30 percent, effective February 1, 2011.

Because higher evaluations are available for status-post left total knee replacement, for the period from October 1, 2009, to December 6, 2009; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010, the Veteran testified during a video conference hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

In May 2010, the Board denied higher disability ratings for the Veteran's left knee disability prior to August 26, 2008; and remanded the matters decided on appeal for additional development.  The Board specifically instructed the RO to obtain additional medical evidence, provide the Veteran with an examination for his right knee, refer the Veteran's claim to the Director of Compensation and Pension Services, and to readjudicate the claims.  As discussed below, these actions were completed.  Therefore, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of the grant of service connection, the Veteran's right knee disability has been manifested by X-ray evidence of osteoarthritis, noncompensable limitation of flexion, and painful motion, but not by limited extension.

2.  Since the effective date of the grant of service connection, the Veteran's right knee disability has been manifested by slight instability.

3.  For the period from October 1, 2009, to December 6, 2009, the Veteran's  osteoarthritis of the left knee, status-post knee surgery was manifested by complaints of pain, limitation of motion, and instability; chronic severe painful motion or weakness, or limited extension of the left knee to 30 degrees were not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right knee disability, based on degenerative joint disease and noncompensable limitation of motion, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for an initial, separate 10 percent disability evaluation for instability of the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2011).

3.  For the period from October 1, 2009, to December 6, 2009, the criteria for a disability rating in excess of 30 percent for osteoarthritis of the left knee, status-post knee surgery are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating for a right knee disability arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2007 and June 2010 letters, the RO or AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim for status-post left total knee replacement.

In the June 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Additionally, the Veteran has been provided VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that the Veteran's representative indicated in its October 2011 informal hearing presentation that the Veteran's most recent VA examination did not adequately take into account his functional loss, weakness, and fatigability.  The Board has considered this contention in evaluating the Veteran's right knee disability.  Therefore, the Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Service connection has been established for disabilities of both knees.  The RO has evaluated the Veteran's knee disabilities under Diagnostic Codes 5260, 5257, and 5055.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

A.  Right Knee Evaluation

X-rays taken of the right knee in May 2007 reveal findings consistent with degenerative osteoarthritis involving the right knee.  

In June 2007, a VA examiner reported that the Veteran's right knee showed signs of abnormal movement and guarding of movement.  The examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation.  Examination of the right knee revealed crepitus; there was no recurrent subluxation, 'locking' pain, or joint effusion.  Range of motion of the right knee was to 135 degrees on flexion, with pain at 135 degrees; and to 0 degrees on extension.  The joint function was additionally limited by pain on repetitive use; but was not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degrees of range of motion.  Stability testing of the anterior and posterior cruciate ligaments, and the medial and lateral collateral ligaments, as well as the medial and lateral meniscus test, was within normal limits.   

In September 2007, the Veteran's treating physician, W. Dean Spence, M.D., stated that the Veteran had recurring complaints of knee pain for a number of years; and was found to have problems related to severe osteoarthritis.  Dr. Spence indicated that the Veteran's knees regularly locked up, gave away, and dislocated.  

Records show that the Veteran received "chopat straps," and that he underwent knee injections in October 2007 and in January 2008.

X-rays taken in March 2009 revealed advanced osteoarthritis in the medial compartment of the right knee.

During a March 2009 VA examination, the Veteran reported constant pain in his right knee.  He described the pain as squeezing, burning, aching, sharp, and cramping; and at a level 8, on a 10-point scale.  The pain was elicited by physical activity and by stress, and came about spontaneously; it was relieved by rest, medication, ice packs, and the use of a cane.  Current symptoms included weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  The Veteran did not report heat, redness, or dislocation.  Treatment consisted of injections, medication, and the use of a brace and cane.  

Examination of the right knee in March 2009 revealed tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation.  Examination revealed no locking pain, genu recurvatum, or crepitus.  Range of motion of the right knee was to 115 degrees on flexion, and to 0 degrees on extension.  The joint function was additionally limited by pain on repetitive use; but was not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degrees of range of motion.  X-rays of the right knee revealed advanced degenerative joint disease.  The examiner commented that the diagnosis of chronic right knee strain was changed to advanced degenerative joint disease of the right knee, which was a result of progression; and that the effect on daily activities was limited walking.

In March 2010, the Veteran's treating physician, Paul R. Miller, M.D., indicated that the Veteran had osteoarthritis of his right knee and would eventually require right total knee arthroplasty.

Also in March 2010, some acquaintances of the Veteran indicated that the Veteran no longer fished because of his knee problems.

In April 2010, the Veteran testified that his right knee hurt all the time, and felt like it would buckle and cause him to fall.  He testified that he wore a knee brace, and sometimes used a cane to get around and walk.

Following the Board's May 2010 remand, the Veteran underwent a VA examination in June 2010 for purposes of determining the severity of his right knee disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran complained of a constant deep, achy, and sharp pain in the right knee, especially when the knee buckled, approximately two or three times each week and dependent upon activity.  The Veteran reported that the knee pain often awoke him at night; and that the pain was located along the medial edge of the knee, and also distal to the patella.  At times, the pain radiated to the lateral edge of the knee.

In addition, the Veteran reported that the knee pain had progressively worsened over the years, and that there was associated weakness.  He reported stiffness and lots of popping and cracking in the right knee.  There was no deformity of the knee; the knee did buckle on him, but it did not dislocate or sublux.  The Veteran reported frequent swelling, increased heat, redness, and tenderness of the knee, especially if he had been up and walking on the knee, or standing.  The Veteran took over-the-counter medications, and received steroid injections into the knee.  While the injections helped to reduce pain levels, the Veteran reported being told by a surgeon that he required right knee replacement surgery; and it was recommended that the Veteran stop the injections.  The Veteran reported having flare-ups of knee pain 2-to-3 times each week, lasting 4-to-5 days.  The flare-ups were usually precipitated by walking more than 10 minutes, walking on uneven ground, or ascending or descending stairs.  During flare-ups, the Veteran avoided walking because of increased pain in his knee.

The Veteran reported problems putting on his socks and shoes, and grooming his toenails because of knee pain.  He did not do activities such as mowing the lawn, or getting down on the floor to play with his grandchild.  He was unable to go fishing or camping because of knee pain.  His walking was limited to no more than 10 minutes.

Examination of the right knee in June 2010 revealed that the right knee was slightly hypertrophied to appearance.  There was tenderness along both the medial and lateral joint line, and also tenderness just distal to the patella.  There was mild swelling present, but no heat, redness, or signs of effusion.  Range of motion of the right knee was to 110 degrees on flexion, with pain at 105 degrees; and to 0 degrees on extension.  There was no change in joint function with repetition, and no evidence of excess fatigability or incoordination.  Crepitus was noted during the range of motion examination.  Anterior drawer test was negative; there was slight laxity present with posterior drawer testing.  There was a negative Lachman and a negative McMurray.  Motor strength was a 4/5. 

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has ever had limitation of motion in the right knee that meets or approximates the criteria for a higher initial disability evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion is equivalent to 110 degrees in flexion; and he has been reported to achieve a nearly normal range of extension, that is, extension to 0 degrees.  The Veteran's right knee has not exhibited a compensable degree of motion loss in either flexion or extension.  Furthermore, no examiner has found additional loss of motion on repetitive use.

The Board has also considered the possibility of assigning separate evaluations under Diagnostic Codes 5258 or 5259.  However, there is no indication of removal of semilunar cartilage to warrant an evaluation under Diagnostic Code 5259.  Additionally, as noted in Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Here, the Veteran has consistently reported pain in his knee, which is already contemplated by the 10 percent rating currently assigned.  While the Veteran also has reported that his right knee buckles, the overall evidence does not reveal either dislocation or locking or effusion in the right knee so as to warrant a higher 20 percent evaluation.  The Board has considered the Veteran's lay reports of buckling; however, in determining whether an evaluation is warranted under Diagnostic Code 5258, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of dislocation or locking or effusion in the right knee.

Here, the evidence does not support a finding for an evaluation in excess of the currently assigned 10 percent disability rating for the service-connected right knee disability based on degenerative joint disease and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260.

Regarding instability, the Board notes that throughout the applicable period, the Veteran has complained of right knee buckling and giving way.  He also received "chopat straps" in 2007.  While there was no evidence of recurrent subluxation or lateral instability of the right knee, the June 2010 examiner found slight laxity in the posterior cruciate ligament on elevation.  Given the Veteran's credible testimony of right knee buckling, and resolving doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating is warranted for slight instability of the right knee.  There is no indication that right knee instability has been more than slight at any time to warrant a higher disability rating.  While the Veteran is competent to describe buckling and knee giving way, the lack of objective evidence on instability testing of more than a slight laxity in the posterior cruciate ligament on elevation warrants no more than a 10 percent disability rating.  Moderate or severe symptoms of instability or recurrent subluxation are not demonstrated.
Therefore, the evidence shows that the Veteran's right knee disability more nearly approximates slight instability, to warrant a separate 10 percent, but no higher, disability rating under Diagnostic Code 5257.  


For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for right knee disability under Diagnostic Codes 5003 and 5260; and in favor of an initial, separate 10 percent disability evaluation for slight instability of the right knee under Diagnostic Code 5257.

B.  Left Knee Evaluation, 

Service connection has been established for a left knee disability, effective January 1971.  Records show that the Veteran underwent a left total knee arthroplasty in August 2008, and a revision of the left total knee arthroplasty in December 2009.  

As noted above, the RO assigned a 100 percent evaluation for the Veteran's left total knee arthroplasty, effective August 26, 2008; and then decreased the rating to 30 percent, effective October 1, 2009.  The RO then assigned a 100 percent evaluation for the Veteran's revision of left total knee arthroplasty, effective December 7, 2009; and then decreased the rating to 30 percent, effective February 1, 2011.  This appeal followed for an increased disability rating for the period of time, from October 1, 2009, to December 6, 2009, when a 100 percent disability rating was no longer was in effect between the initial arthroplasty and its revision.
  
Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30). Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In this case, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262.  Hence, each of those diagnostic codes is inapplicable.

During a March 2009 VA examination, the Veteran reported painful motion of the left replacement joint; and stiff pain that went up to the hip and lower back.  On examination, there was tenderness on the left extremity.  The examiner found no signs of edema, weakness, redness, heat, or guarding of movement.  There was no subluxation.  Examination of the left replacement joint revealed no 'locking' pain, genu recurvatum, or crepitus.  Range of motion of the left replacement joint was to 120 degrees on flexion, and to 0 degrees on extension.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was unable to perform instability tests because of the total arthroplasty.
 
Private treatment records, dated in December 2009, reveal that the Veteran had been complaining of episodes of giving away and instability with flexion; he also had an extension inequality.  The Veteran underwent physical therapy and bracing without improvement, and elected and consented to undergo operative intervention.  In December 2009, the Veteran underwent revision of the left total knee arthroplasty.

Here, during the applicable period, the evidence reflects that the Veteran experienced painful motion of the left replacement joint.  The evidence also 
reflects some limitation of flexion, though the limitation would not be compensably disabling; and he demonstrated full extension.  The evidence does not show chronic severe painful motion, or weakness in the left lower extremity.  While the March 2009 examiner noted tenderness, the Veteran's exhibited pain on movement has not been characterized as severe.  Objective manifestations of pain, such as weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, etc. (see 38 C.F.R. §§ 4.40, 4.45, 4.59), are not demonstrated.  No additional limitation of motion was exhibited on repetitive motion on examination in 2009.  

Essentially, following the Veteran's left total knee arthroplasty in August 2008, the evidence does not reflect chronic severe painful motion or weakness, or any of the analogous disorders provided in the diagnostic codes, as to warrant an increased disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a rating in excess of 30 percent is denied for status-post left total knee replacement, for the period from October 1, 2009, to December 6, 2009.

Lay evidence concerning pain and weakness in the left lower extremity, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In December 2009, the Veteran's surgeon indicated that the Veteran had elected to undergo revision of the left total knee arthroplasty due to complaints of giving away and instability with flexion; no mention was made of either severe pain or weakness.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  Moreover, pursuant to Diagnostic Code 5257, a 30 percent disability rating is the maximum awarded for severe lateral instability.  

To the extent the Veteran has complained of severe pain and weakness, 
the objective clinical findings consistently failed to show that his disability met the criteria for an increased disability evaluation during the applicable period.  While there may have been episodes of exacerbation of the Veteran's pain just prior to his undergoing revision of the left total knee arthroplasty, the brief episodes do not justify a higher rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months of October and November 2009 preceding the December 2009 surgery were just such episodes, but clinical findings suggest that the Veteran's general level of disability had been much less severe.  Hence, the Board concludes that those findings outweigh his lay assertions regarding severity.  A clear preponderance of the evidence is against a finding of severe pain or weakness in the left knee.


C.  Extraschedular Consideration

The Board also finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected knee disabilities do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

In accordance with the Board's prior remand, the RO or AMC had referred the Veteran's claim to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating for the service-connected disabilities of both knees.  In April 2011, the Director found that this case did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

Consequently, the Board concludes that an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

An initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

An initial, separate 10 percent disability rating for instability of the right knee is allowed, subject to the regulations governing the award of monetary benefits.

For the period from October 1, 2009, to December 6, 2009, entitlement to a rating in excess of 30 percent for osteoarthritis, status-post left knee surgery is denied.  


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for disabilities of both knees include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran last worked in security in a public library in 2006.  His levels of education and any continuing training are not indicated.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for left total knee arthroplasty, rated currently as 30 percent disabling; for right knee disability, rated currently as 10 percent disabling for degenerative joint disease and limitation of motion, and as 10 percent disabling for instability; for bilateral hearing loss, rated as 10 percent disabling; and for tinnitus, rated as 10 percent disabling.

The above notwithstanding, in April 2010, the Veteran testified that he was a retired police officer.  After his retirement, he worked at a public library in security.  The Veteran testified that he had to quit working at the library because of his service-connected disabilities.  The report of the June 2010 VA examination indicates that the Veteran could not go up and down the stairs because of knee pain, and that he quit working in 2006 and has been unemployed since then.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected disabilities, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should adjudicate the claim of TDIU.  If the Veteran disagrees with the determination, he must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


